Citation Nr: 1139277	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left upper extremity frostbite. 

2.  Entitlement to service connection for residuals of right upper extremity frostbite. 

3.  Entitlement to service connection for residuals of left lower extremity frostbite. 

4.  Entitlement to service connection for residuals of right lower extremity frostbite. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to July 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the claims by way of an April 2009 decision.  The Veteran submitted new evidence; and the Board issued an April 2010 decision in which it vacated the April 2009 decision and remanded the claims to the RO for further development.  

The issue of entitlement to service connection for Reiter's syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Alleged residuals of left upper extremity frostbite were not manifested during the Veteran's active duty service or for many years after service, nor are any alleged residuals otherwise related to service.

2.  Alleged residuals of right upper extremity frostbite were not manifested during the Veteran's active duty service or for many years after service, nor are any alleged residuals otherwise related to service.

3.  Alleged residuals of left lower extremity frostbite were not manifested during the Veteran's active duty service or for many years after service, nor are any alleged residuals otherwise related to service.

4.  Alleged residuals of right lower extremity frostbite were not manifested during the Veteran's active duty service or for many years after service, nor are any alleged residuals otherwise related to service.

5.  Headaches were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service.


CONCLUSIONS OF LAW

1.  Alleged residuals of left upper extremity frostbite were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Alleged residuals of right upper extremity frostbite were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Alleged residuals of left lower extremity frostbite were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Alleged residuals of right lower extremity frostbite were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Headaches were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letters dated October 2005.                                                                              

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO re-issued VCAA notice in May 2010.  The May 2010 notice fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of alleged residuals of frostbite and headaches.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record fails to suggest that alleged residuals of frostbite and headaches, first reported many years post service, had their onset in service or are otherwise related thereto.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of frostbite
The Veteran served in Korea; and he contends that while on patrol along the demilitarized zone (DMZ), he became separated from his squad for three days.  He stated, in his June 2005 claim, that when he was found, he was half frozen from the waist down.  He further stated that he was treated at a field hospital and released back to active duty.  He stated that on his return home, he had tingling skin that was falling off of his extremities.  He contends that he was treated at a VA hospital for 11 weeks.  

The Board remanded the claim, in part, so that the RO could obtain the Veteran's personnel records in the hopes that they would substantiate the Veteran's claim of being separated from his squad.  However, neither the personnel records nor the service treatment records reflect any findings that he was ever separated from his squad.  The service treatment records also fail to reflect any findings attributed to frostbite.  To the contrary, the Veteran's June 1966 separation examination yielded normal findings.  The Veteran also completed a June 1966 Report of Medical History in which he stated that he was "good."  There is no indication that the Veteran ever had frostbite, or that he was suffering from any residuals of frostbite.

The post service treatment records confirm that the Veteran was treated at the Brooklyn VA Hospital from March 1967 to May 1967.  However, the records from the Brooklyn VA Hospital fail to contain any findings attributed to frostbite.  A June 1967 memorandum from the Chief of the Dermatology section (Dr. G.A.G.) reflects that the Veteran was treated for Reiter's Syndrome and chronic tonsillitis.  He noted that the Veteran's present health was good; but that he has arthralgia and some swelling in the left knee at times.

The next post service treatment records are dated November 2006.  The Veteran was not treated for any dermatologic complaints until April 2008.  Prior to that, records repeatedly state that the Veteran had no dermatologic complaints.  In April 2008, the Veteran complained of a rough spot above his right eyebrow that sometimes burns.  The Veteran reported that the rough spot had been present for six months.  He was assessed with actinic keratosis.     

Most of the post service treatment reports specifically state that the Veteran has no dermatologic complaints.  However, a May 2010 treatment report reflects that the Veteran complained of an area of skin on his right lower leg that is raised and reddened.  The skin was not broken.  The Veteran reported that a nurse thought it was ringworm.  He further stated that it has been treated and is getting better.  

The lack of any post-service medical records until April 2008 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the post-service treatment records only reflect an April 2008 diagnosis of actinitc keratosis of six months duration, and a May 2010 area of raised and reddened skin that was thought to be the result of ringworm.  There are no post service findings attributed to frostbite, nor any findings of a chronic skin disability.  

Regarding the Veteran's contentions of being separated from his squad for three days and becoming frostbitten, the Board finds the contentions to be not credible.  The contentions are unsupported by the personnel records and the service treatment records (particularly the separation examination and Report of Medical History).  Moreover, the post service treatment records from the Brooklyn VA Hospital fail to contain any mention of frostbite.  Finally, the Veteran's contention that he has suffered from chronic disabilities since service is belied by the fact that he failed to file a claim for nearly 40 years after discharge.  

The Board finds that with no disability noted in service or for many years afterwards, and with no competent medical opinion linking a current diagnosis to service (or to frostbite allegedly occurring in service), the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for residuals of frostbite to the bilateral upper extremities and bilateral lower extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Headaches
The service treatment records fail to reflect any complaints of headaches.  The Veteran's June 1966 separation examination yielded normal findings.  The Veteran completed a June 1966 Report of Medical History in which he stated that he was "good," and in which he specifically stated (by checked box) that he did not suffer from severe or frequent headaches.    

Once again, the Board notes that the post service treatment records confirm that the Veteran was treated at the Brooklyn VA Hospital from March 1967 to May 1967.  However, these records failed to include any complaints of headaches.  Instead, the records reflect that he was treated for Reiter's Syndrome, chronic tonsillitis, and arthralgia/swelling in the left knee.

In March 2006, the Veteran sought treatment from Dr. G.L.  He underwent a CT scan of his head in March 2006, and an MRI in April 2006.  No aneurysm was seen.  Intercranial circulation was within normal limits.  

Most of the post service VA outpatient treatment reports specifically state that the Veteran has no headaches.  A May 2010 treatment report reflects that the Veteran complained of headaches; but there was no indication that they began in service or that they were caused by service.   

Once again the Board notes that the lack of any post-service treatment records for decades after service is probative to the issue of chronic disability.  

The Board finds that with no disability noted in service or for many years afterwards, and with no competent medical opinion linking the Veteran's current complaints of headaches to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for headaches and for residuals of frostbite to the bilateral upper and lower extremities is not warranted.  To this extent, the appeal is denied.


REMAND

Psychiatric disability
The Board notes that the Veteran is currently diagnosed with posttraumatic stress disorder (PTSD) and alcohol abuse.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  As it is not shown that the Veteran engaged in combat, his unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressor must be established by official service records or other credible supporting evidence.  Thus far, his alleged stressor (becoming separated from his squad for three days while on patrol along the demilitarized zone) has not been verified.

However, the Board acknowledges that post service treatment records reflect that the Veteran was seen in the Brooklyn VA Hospital Counseling Psychology Section on three occasions in April 1967 (a mere nine months after service).  The records reflect that he was seen for vocational counseling.  It was noted that the Veteran's parents separated when he was 12 and that the Veteran has been living on his own since he was 16.  He did poorly in school and had a poor work history.  He reported that he sees himself as a very inadequate person with little capacity to succeed in anything.  The examiner stated that there appears to be a character disorder.  In a May 1967 report, the examiner stated that he felt that the Veteran was a very sick man emotionally and that he needs considerable assistance if he is to make any kind of adjustment. In August 1967, the Veteran met with a social worker regarding employment and domestic problems.  He considered himself a hard-luck guy and a jinx, and he had a pessimistic outlook of the future.  He was not diagnosed with any psychiatric disability.

Within one year of discharge from service, the Veteran was tentatively assessed with a character disorder, and was deemed a very sick man emotionally.  Consequently, the Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from a psychiatric disability that began during or is causally related to service.

The Board notes that the 1967 treatment reports suggest the possibility that a psychiatric disability preceded service (although none is shown on his entrance examination).  If the examiner determines that a psychiatric disability preceded service, then he/she should opine whether the disability was aggravated by service.  

Following the VA examination, the RO should readjudicate the issue.  In doing so, the RO should consider whether the recent amendment to 38 C.F.R. § 3.304(f) (eliminating the requirement for corroboration for stressors relating to the Veteran's fear of hostile military or terrorist activity).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any current psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that each current psychiatric disability began during service or is causally linked to any incident of service.  

If the examiner determines that any psychiatric disabilities preceded service, the examiner should opine whether it is at least as likely as not (a 50 percent or more likelihood) that each current psychiatric disability was aggravated by service.  

The examiner is requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings and the treatment reports dated Aril 1967, May 1967, and August 1967.  

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for a psychiatric disability, to include PTSD and to include consideration of whether the recent amendment to 38 C.F.R. § 3.304(f) applies.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


